               Case 9:18-cr-00042-MJT Document 57 Filed 09/17/20 Page 1 of 2 PageID #: 350


DATE       September 17, 2020                                    CASE NUMBER                 9:18cr42(1)
LOCATION BEAUMONT DIVISION                                                             USA                Marisa Miller           Assigned
JUDGE       MICHAEL J. TRUNCALE                                                        VS                      “                   Appeared
DEPUTY CLERK Jill Veazey
RPTR/ECRO Chris Bickham
                                                                                                  ALEXANDER NATHAN BARTER
USPO    Kyle Roebuck
INTERPRETER                                                                                               Defendant

BEGIN    2:27                                                                                             John McElroy
Adjourn   5:12                                                                                             Attorney

Total In-Court Time: 2 HRS 45 MINS


                                                                     SENTENCING
✔ Sentencing held                      □ Sentencing called
□ Court adopts presentence report      ✔ Court Accepts Plea Agreement
✔ Plea Agreement UNSEALED pursuant to Local Rule CR-49
✔ Court adopts presentence report w/exception of: granted a variance


       CT                   CUSTODY                           FINE             PROB                REST               SUP/REL       SP/ASSESS

  2                       240 Months                        Waived              ----               ----                  LIFE         $100.00

  4                         240 Months                                                                                  LIFE         $100.00

  1st SS Ind             To be served CS                                                                              To run CC     T = $200.00

SPECIAL CONDITIONS:
✔......            Shall abide by standard conditions of release, to include committing no offenses; federal, state or local and shall not
                   illegally possess a controlled substance.
✔. . . . .         Dft shall comply with the mandatory and special conditions as set forth in the Presentence Report.


✔. . . . . .       Dft shall report in person to the probation office in the district to which the dft is released within 72 hours of
                   release from the custody of the Bureau of Prisons.




✔     ......       Dft remanded to the USM.                             □ Denial of ALL Federal benefits for a period of          years
□ ......           Dft ordered to surrender                                    to       □ USM      □ designated institution.
□......            Bond continued □ previous bond in this case $                        type _________ □ other case No.
✔ ......           Oral Motion - Govt - to Dismiss All Remaining Counts
✔ ......           Oral Order - Granted - All Remaining Counts are dismissed
□......            Dft failed to appear        □    Order for arrest warrant        □   bond forfeited.
✔......            Dft advised of right to appeal and apply for court appointed counsel.




                    □ See reverse/attached for additional proceedings
        Case 9:18-cr-00042-MJT Document 57 Filed 09/17/20 Page 2 of 2 PageID #: 351

CASE NO.    9:18cr42(1)                USA vs. Alexander Nathan Barter                     Page 2


ADDITIONAL PROCEEDINGS:

2:27   Court begins. Parties make announcements. Court addresses parties.

2:40   Mr. McElroy addresses Court and states argument regarding deft’s sentencing memorandum.

2:53 Ms. Miller responds and addresses Court regarding Govt’s sentencing memorandum and request for
variance.

2:56   Ms. Miller calls Special Agent ?? Dossett to testify. Witness sworn. Direct by Ms. Miller.

3:05 Cross-exam by Mr. McElroy. 3:06 Witness excused. Ms. Miller calls James Fottrell to testify. Witness
sworn. Direct by Ms. Miller.

3:44 Cross-exam by Mr. McElroy. 3:50 Court addresses witness. 3:53 Re-direct by Ms. Miller. Witness
excused. 3:56 Ms. Miller addresses Court and continues argument regarding Govt’s sentencing memorandum
and request for variance.

4:05   Mr. McElroy responds. Court recessed.

4:46   Court resumed. Court addresses parties. Deft addresses Court. Ms. Miller addresses Court.

4:48   Court addresses sentence.
